


EXHIBIT 10.18.2
AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of March 25, 2016, by and among TITAN MACHINERY,
INC., a Delaware corporation ("Borrower"), the Lenders party hereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, the "Agent").
WHEREAS, Borrower, the Lenders and Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 28, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
and
WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement as set forth herein, and Agent and the Lenders have agreed to the
foregoing, on the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Loan Party set forth in Section 6 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is amended as follows:
(a)    Section 3.2 of the Credit Agreement is hereby amended to amend and
restate the last paragraph thereof in its entirety as follows:
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, Borrower shall be permitted to borrow Revolving Loans and
Floorplan Loans on the last day of each fiscal quarter in an amount in excess of
its anticipated cash needs in the ordinary course of business (each such
Borrowing, a "Quarter End Borrowing" for purposes of determining Adjusted Excess
Availability), in each case so long as each of the following conditions are
satisfied (it being understood that the failure to satisfy (A) any of the
following conditions at any time shall immediately disqualify such Loans as a
Quarter End Borrowing for purposes of determining Adjusted Excess Availability
and (B) the condition set forth in clause (iv) below shall constitute an
immediate Event of Default under this Agreement):




--------------------------------------------------------------------------------




(i)
all conditions precedent set forth in this Section 3.2 have been satisfied with
respect to such Quarter End Borrowing;

(ii)
the amount of such Quarter End Borrowing is within Borrower’s borrowing capacity
for Revolving Loans under Section 2.1 and/or Floorplan Loans under Section 2.2,
as applicable, in each case as evidenced by the then applicable Borrowing Base
Certificate(s);

(iii)
the proceeds of such Quarter End Borrowing are placed into a Deposit Account
maintained with Wells Fargo, which Deposit Account is the subject of the Control
Agreement that provides Agent with springing control over such Deposit Account
upon a Triggering Event (as such term is defined in the Guaranty and Security
Agreement), it being agreed and understood that if Agent has exercised control,
Borrower shall have no access to such Deposit Account maintaining proceeds of
any Quarter End Borrowing while such funds are maintained in such Deposit
Account;

(iv)
an amount equal to such Quarter End Borrowing is repaid in full within two (2)
Business Days after being advanced; and

(v)
at all times that any Quarter End Borrowing is outstanding, Excess Availability
is greater than $25,000,000.

3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
4.    Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended, supplemented or otherwise modified by this Amendment,
to which it is a party represent the valid, enforceable and collectible
obligations of such Loan Party, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document. Each Loan Party
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed in
all respects by each Loan Party.
5.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of the following conditions precedent:
(a)    Agent shall have received a copy of this Amendment executed and delivered
by Agent, the Lenders and Borrower; and




--------------------------------------------------------------------------------




(b)    No Default or Event of Default shall have occurred and be continuing.
6.    Representations and Warranties. In order to induce Agent and the Lenders
to enter into this Amendment, Borrower hereby represents and warrants to Agent
and the Lenders that:
(a)    All representations and warranties contained in the Loan Documents to
which any Loan Party is a party are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Amendment (except
to the extent that such representations and warranties expressly relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date);
(b)    No Default or Event of Default has occurred and is continuing; and
(c)    This Amendment and the Loan Documents, as modified hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against each Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.
7.    Release. In consideration of the agreements of Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges Agent and the Lenders and their respective directors,
officers, employees, agents, attorneys, affiliates, subsidiaries, successors and
permitted assigns from any and all liabilities, obligations, actions, contracts,
claims, causes of action, damages, demands, costs and expenses whatsoever
(collectively "Claims"), of every kind and nature, however evidenced or created,
whether known or unknown, arising prior to or on the date of this Amendment
including, but not limited to, any Claims involving the extension of credit
under or administration of this Amendment, the Credit Agreement or the Loan
Documents, as each may be amended, or the obligations, liabilities and/or
indebtedness incurred by Borrower or any other transactions evidenced by this
Amendment, the Credit Agreement or the Loan Documents.
8.    Miscellaneous.
(a)    Expenses. Each Loan Party acknowledges and agrees that Section 15.7 of
the Credit Agreement applies to this Amendment and the transactions, agreements
and documents contemplated hereunder.
(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.




--------------------------------------------------------------------------------




(c)    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
(signature page follows)


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
BORROWER:
TITAN MACHINERY, INC. 

 
By: /s/ Ted Christianson                                         
Name: Ted Christianson                                       
Title: Treasurer                                                     







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender 

 
By: /s/ Laura Wheeland                                             
Name: Laura Wheeland                                          
Title: Vice President









--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.,
as a Lender 

 
By: /s/ Carlos Gil                                                    
Name: Carlos Gil                                                  
Title: Senior Vice President




Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender 

 
By: /s/ Dennis Cloud                                               
Name: Dennis Cloud                                              
Title: Vice President                                               




Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
REGIONS BANK,
as a Lender 

 
By: /s/ Stephen J. McGreevy                                       
Name: Stephen J. McGreevy                                      
Title: Managing Director




Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
COMPASS BANK,
as a Lender 

 
By: /s/ Jason Nichols                                                  
Name: Jason Nichols                                                 
Title: Senior Vice President                                       




Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender 

 
By:/s/ Mark B. Schafer                                         
Name: Mark B. Schafer                                       
Title: Vice President                                             
By:/s/ John Finore                                                  
Name: John Finore                                                
Title: Vice President




Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
WOODFOREST NATIONAL BANK,
as a Lender 

 
By: /s/ Charles D. Stephenson                                 
Name: Charles D. Stephenson
Title: SVP




Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
AGCOUNTRY FARM CREDIT SERVICES, FLCA,
as a Lender 


By: /s/ Nicole Schwartz                                 
Name: Nicole Schwartz
Title: Vice President






Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement